Opinion issued September 23,
2010.
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-10-00737-CV
____________
 
IN RE ANTHONY W. NORMAN, JR., Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Anthony W. Norman, Jr., filed a petition for a writ of mandamus seeking
to compel Judge Dan Hinde of the 269th District Court of Harris County to sign
an order granting expunction.[1]
We deny the petition for a writ of mandamus.  The relator failed to include a copy of the
petition for expunction or other motion seeking a ruling from the trial
court.  See Tex. R. App. P.
52.3(k)(1)(A) (requiring petitioner to include “a certified or sworn copy of
any order complained of, or any other document showing the matter complained
of” in appendix to petition); see also In
re Fox, 141 S.W.3d 795, 797 (Tex. App.—Amarillo 2004, orig. proceeding)
(“[B]efore mandamus relief may issue, the petitioner must establish that the
district court (1) had a legal duty to perform a non-discretionary act, (2) was
asked to perform the act, and (3) failed or refused to do it.”).
PER CURIAM
Panel consists of Justices Keyes,
Higley, and Bland.




1        The
underlying lawsuit is Norman v. State, No. 2009-59663 (269th Dist. Ct.,
Harris County, Tex.), the Honorable Dan Hinde presiding.